MEMORANDUM BY THE COURT.
The item upon which judgment is rendered is, in the-opinion of the court, governed by the cases of Katzer, 52 C. Cls., 32, and Knowles, 52 C. Cls., 520. As to the other item-claimed, it appears that the plaintiff was informed that if he-did not desire to proceed to Norfolk, Va., at his own expense he should regard the orders as revoked and return them to the bureau for cancellation. This evidently was not an order such as was discussed in the Katzer case, supra, and does not. justify an extension of the rule therein stated.
Judgment will be entered for plaintiff in the sum of $253.68.
The petition as to the other item is dismissed.